DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 8/31/2020.
Claims 1 – 25 presented for examination.

Priority
ADS dated 6/5/2019 does not claim any domestic or international priority.

Information Disclosure Statement
Information disclosure statements (IDS) dated 6/5/2019 and 8/31/2020 were submitted for review. See attached. 
Drawings
Drawings dated 6/5/2019 have been reviewed. They are accepted.

Specification
Abstract dated 6/5/2019 has 121 words, 10 lines and no legal phraseology. It is accepted.

Claim Interpretation
par 17 discloses:
“… gradient or derivative of a performance parameter…”



par 21 discloses:
“… structural design error 171 represents a multivariable error term that describes the difference (e.g., loss of error) between a simulated structural design (e.g., structural design 14) and a target structural design (e.g., target structural design 165)…”

 “… fabrication loss value 116 is a scalar value (e.g., mean squared difference of the structural design error terms) used to evaluate the success of each fabrication or structural optimization iteration”

par 23 discloses “design model 110 represents simulation logic configured with structural design 140 to establish a virtual or simulated environment… the operational logic may execute a finite-difference time-domain (FDTD) method to calculate and propagate the field response through the simulated environment”

par 22 discloses “… the errors associated with these fabrication parameters are backpropagated through fabrication model 105 to generate a fabrication specification error 172… computed using a program, such as TensorFlow available from Google Inc… executes an optimization algorithm (e.g., a gradient decent algorithm)… to iteratively reduce fabrication loss value…”

Par 26 discloses “backpropagation as “adjoint simulation.”


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 recites “at least one machine-accessible storage medium” and this is not recited as a non-transitory one.

The dependent claims 2 – 14 are rejected because they are also not non-transitory.

Claims 1 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claims 1 & 15.
 STEP 1: NO. The claim is directed to “machine-accessible storage medium.” See the rejection above for claims not being directed to one of the four categories of patent eligible subject matter.

STEP 2A Prong One: YES.
the claim recites: “executing a fabrication simulation of a physical device with a fabrication model that receives a fabrication as input and outputs a structural design for the physical device in response to the fabrication simulation” and a simulation is a mental process of thinking about how a device could be fabricated.
the claim recites “executing an operational simulation of the physical device with a design model that simulates a field response propagating through a simulated environment of the physical device” and 

The claim recites “forward cascading the structural design output from the fabrication model to the design model to establish the simulated environment for the operational simulation” which is merely the mental process of considering the mentally constructed object in a mentally constructed operational environment.

The claim recites “backpropagating a performance loss error through the design model” which is merely the mental process of thinking about how the imagined performance is a result of the imagined design.

The claim recites “the performance loss error generated based upon a performance loss function used to determine a performance loss value” which is at most an implied mathematical operation but a mathematical operation is a judicial exception. The limitation does not require any particular mathematical “function” but rather recites the generalized notion of “function” which merely means an output produced by an input and therefore encompass the mere notion of imagining how poorly the imagined device will perform.

The claim recites “reverse cascading an output from the backprogagating of the performance loss error to the fabrication model” which is merely the mental process of thinking about and relating the imagined performance to the imagined fabrication model.


“backpropagating a structural design error through the fabrication model to generate one or more first gradients, wherein the structural design error is generated based on the output from the backpropagating of the performance loss error” which is the mental process of thinking about and relating the imagined performance and how that is a result of a problem or error in the structural design.

the claim recites “and revising the fabrication specification, based upon the one or more first gradients” which is merely the mental process of thinking about changes to the fabrication specification.

STEP 2A Prong Two: NO.

Claim 1: While the claim recites: “At least one machine-accessible storage medium that provides instructions that, when executed by a machine, will cause the machine to perform operations comprising” this is merely reciting to execute the abstract idea on a general purpose computer and such limitations are not indicative of integration into a practical application.

Claim 15:  While the claim recites “a computer-implemented method of optimizing fabrication steps for fabricating a physical device, the method comprising” this is merely reciting to execute the abstract idea on a general purpose computer and such limitations are not indicative of integration into a practical application.

STEP 2B: NO.
Claims 1 & 15: The claim does not recite any additional elements beyond the abstract idea and the mere instruction to implement the abstract idea on a general purpose computer. The claim recites “physical 

Therefore the claims are not patent eligible under 35 USC 101.


Claim 2. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 3. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 4. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 5. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 6. The at least one machine-accessible storage medium of claim 2, further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising:
iterating executing the fabricating model, exeuting the design model, backpropagating the performance loss error, and backpropagating the structural design error; and

Claim 7. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 8. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 9. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 10. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 11. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 12. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 13. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 14. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 16. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 17. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.


Claim 18. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 19. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 20. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 21. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 22. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 23. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 24. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.

Claim 25. Recites additional mental steps which at most imply mathematical calculations and does not recite any practical application nor does it recites any additional elements which are more than the abstract idea. Therefore this claim is no patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Claims XXXX are rejected under 35 U.S.C. 103 as being unpatentable over Fan_2018 (US 2018/0045953) in view of Lalau-Keraly_2013 (Adjoint Shape Optimization Applied to Electromagnetic Design, 2013 Optical Society of America).


Claim 1.  Fan_2018 teaches 

At least one machine-accessible storage medium that provides instructions that, when executed by a machine, will cause the machine to perform operations comprising: (par 310: “ceratin embodiments are directed to a computer program product (e.g., nonvolatile memory device), which includes a machine or computer-readable medium having stored thereon instructions which may be executed by a computer (or other electronic device) to perform these operations/activities”; par 303: “… the instructions (and/or configurable data) can be in the form of firmware or software stored in and accessible from a memory… include a combination of CPU hardware-based circuit and a set of instructions…”) executing a fabrication simulation of a physical device with a fabrication model that receives a fabrication as input and outputs a structural design for the physical device in response to the fabrication simulation (par 82: “… leverages a simulation engine to produce a fabricated design…”; par 269: “… leverages the simulation engine to produce a fabricated (by imposing the fabrication tolerances into the optimization) design…”) 

executing an operational simulation of the physical device with a design model that simulates a field response propagating through a simulated environment of the physical device (FIG. 2B block 226: “forward” simulation; FIG. 38 “forward” simulations; par 6: “… forward simulation…” ; par 64) 

forward cascading the structural design output from the fabrication model to the design model to establish the simulated environment for the operational simulation (par 270: “… Finite-differential time-domain (FDTD) … FDTD (e.g., the commercial software Lumerical)…)

backpropagating a performance loss error through the design model, the performance loss error generated based upon a performance loss function used to determine a performance loss value;
reverse cascading an output from the backprogagating of the performance loss error to the fabrication model; backpropagating a structural design error through the fabrication model to generate one or more first gradients, wherein the structural design error is generated based on the output from the backpropagating of the performance loss error (FIG. 2A “backwards Eigenmode”; FIG. 38 inverse simulation and Gradient FOM; par 84: “… forward and backward eigenmodes…. used for adjoint simulations… forward and backward eigenmodes are the same mode, but propagate in opposite directions…” par 85: “… adjoint field… backwards-propagating eigenmode… adjoint simulation…”) ; 

; and 

Fan_2018 does not teach “revising the fabrication specification, based upon the one or more first gradients.”

Lalau_keraly_2013; however, makes obvious “revising the fabrication specification, based upon the one or more first gradients” (page 2: “… shape optimization approach, shape derivatives play an important role… adjoint method to calculate shape derivatives by wrapping the inverse algorithm around commercial Maxwell solvers… gradient descent method unlock the possibility of optimize particularly complex structures…”; page 4: “… forward simulation (which is needed to calculate the FoM in all optimization schemes) plus one adjoint simulation, the shape derivative can be obtained over the entire design region, for arbitrary degree of freedom. With the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportional to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”; page 6: “… the adjoint simulation described Eq. (8) consists of sending the desired mode backwards into the splitter. This analogous to Eq. (6), where the adjoint source was located at the measurement point of the Figure-of-Merit. This source problem can be solved with the standard Maxwell solver. FDTD is perfectly suited for the propagating wave problem… once the adjoint simulation is performed, the derivative of the Figure-of-Merit with respect to dielectric permittivity at every point in the design region is calculated… this derivative is then used to modify the geometry of the splitter. Since we employed a level set description of geometry, the derivative is used as a velocity field to modify the level set shape… the optimal structure was computed… achieving a record low loss…”)


Fan_2018 and Lalau_keraly_2013 are analogous art because they are from the same field of endeavor called inverse problems (e.g., adjoint based optimization). Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Fan_2018 and Lalau_keraly_2013.
The rationale for doing so would have been that Fan_2018 teaches to perform an inverse optimization for electromagnetic devices and Lalau_Keraly_2013 teaches the adjoint method is “an extremely efficient method for the design of complex electromagnetic components” (abstract)
Therefore it would have been obvious to combine Fan_2018 and Lalau_keraly_2013 for the benefit of having an extremely efficient method of optimizing a complex component to obtain the invention as specified in the claims.


Claim 15. The limitations of claim 15 are substantially the same as those of claim 1. The limitations of claim 15 are made obvious for the same reasons as outlined above for claim 1.  Fan_2018 also teaches the further limitations of “a computer-implemented method” and “the method comprising” (FIG. 2B; FIG. 38; par 61: “… embodiments are directed to optimization methods…”;  par 55: “… apparatuses, 


Claim 2, 16. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 1 and 15 from which claims 2 and 17 depend obvious as outlined above. Fan_2018 also makes obvious “wherein the output from the backprogating of the performance loss error comprises one or more second gradients output from the design model, wherein the second gradients are generated in response to the backprogagating of the performance loss error, wherein the structural design error is based on the second gradients, and wherein the fabrication specification is revised to reduce at least the performance loss error (FIG. 2B blocks 228, 230, 232 teaches multiple gradients and block 238 applies gradient to constraints at block 240; FIG. 38 Graideint of FOM where FOM is a figure of merit; par 84 – 86 teaches backward-propagating eigenmodes and associated equations;  par 87: “… during the topology optimization… mitigate… fabrication error…”)

Lalau_Keraly_2013 also makes obvious “wherein the output from the backprogating of the performance loss error comprises one or more second gradients output from the design model, wherein the second gradients are generated in response to the backprogagating of the performance loss error, wherein the structural design error is based on the second gradients, and wherein the fabrication specification is revised to reduce at least the performance loss error (page 2: “… shape optimization approach, shape derivatives play an important role… adjoint method to calculate shape derivatives by wrapping the inverse algorithm around commercial Maxwell solvers… gradient descent method unlock the possibility of optimize particularly complex structures…”; page 4: “… forward simulation (which is needed to calculate the FoM in all optimization schemes) plus one adjoint With the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportional to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”; page 6: “… the adjoint simulation described Eq. (8) consists of sending the desired mode backwards into the splitter. This analogous to Eq. (6), where the adjoint source was located at the measurement point of the Figure-of-Merit. This source problem can be solved with the standard Maxwell solver. FDTD is perfectly suited for the propagating wave problem… once the adjoint simulation is performed, the derivative of the Figure-of-Merit with respect to dielectric permittivity at every point in the design region is calculated… this derivative is then used to modify the geometry of the splitter. Since we employed a level set description of geometry, the derivative is used as a velocity field to modify the level set shape… the optimal structure was computed… achieving a record low loss…”)


Claim 3, 17. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 2 and 16 from which claims 3 and 16 depend obvious as outlined above. Fan_2018 also makes obvious “wherein the structural design error comprises the second gradients output from the design model and wherein the second gradients comprise sensitivity measures on the performance loss value to structural changes in the physical device” (par 219: “… to reduce device sensitivity to fabrication imperfections, the robustness algorithm, as previously described can be implemented into the design process…”; par 300: “… also be implemented… to modify… sensitivity…”).

Claim 4, 18. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 2 and 16 from which claims 4 and 18 depend obvious as outlined above. Lalau_keraly_2013 makes obvious “further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising: performing a gradient descent algorithm using the second gradients to revive the structural design and output a revised structural design  (page 4: “… with the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportial to the gradient, known as the gradient descent method…”); and generating the structural design error with a fabrication loss function that compares the revised structural design to a target structural design (page 4: “… gradient descent method. Applied iteratively, this can led to an optimum…”).

Claim 6, 20. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 2 and 16 from which claims 6 and 20 depend obvious as outlined above. Lalau_keraly_2013 makes obvious “further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising: iterating executing the fabricating model, exeuting the design model, backpropagating the performance loss error, and backpropagating the structural design error; and revising the fabrication specification between each iteration using a gradient decent algorithm” (page 4: “… with the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportial to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”)

Claim 7, 21. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 2 and 16 from which claims 6 and 20 depend obvious as outlined above.  Lalau_keraly_2013 makes obvious “wherein revising the fabrication specification comprises updating a fabrication step of the physical device that optimizes a fabrication parameter of the fabrication simulation, wherein the first gradient represent sensitivity measures of the fabrication step on a fabrication loss value generated from a fabrication loss function” (page 2: “… shape optimization approach, shape derivatives play an important role… adjoint method to calculate shape derivatives by wrapping the inverse algorithm around commercial optimize particularly complex structures…”; page 4: “… forward simulation (which is needed to calculate the FoM in all optimization schemes) plus one adjoint simulation, the shape derivative can be obtained over the entire design region, for arbitrary degree of freedom. With the gradient of the Figure-of-Merit calculated, changes in the geometry can be introduced proportional to the gradient, known as the gradient descent method. Applied iteratively, this can lead to an optimum…”; page 6: “… the adjoint simulation described Eq. (8) consists of sending the desired mode backwards into the splitter. This analogous to Eq. (6), where the adjoint source was located at the measurement point of the Figure-of-Merit. This source problem can be solved with the standard Maxwell solver. FDTD is perfectly suited for the propagating wave problem… once the adjoint simulation is performed, the derivative of the Figure-of-Merit with respect to dielectric permittivity at every point in the design region is calculated… this derivative is then used to modify the geometry of the splitter. Since we employed a level set description of geometry, the derivative is used as a velocity field to modify the level set shape… the optimal structure was computed… achieving a record low loss…”)

Claims 11 and 24. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 1 and 24 from which claims 6 and 20 depend obvious as outlined above.  Lalau_keraly_2013 makes obvious
“Wherein the fabrication model comprises a differentiable characterization of a real fabrication process of the physical device and the design model comprise a differentiable characterization of operation of the physical device” (page 1 abstract: “… calculates shape derivatives… calculating shape derivatives within the adjoint method…”; page 2: “… shape optimization approach, shape derivative… calculate shape derivatives by wrapping an inverse algorithm around a commercial Maxwell solver… enables the computation of shape derivatives at all points in space…”; page 3: “… arrive at the derivative… parameter for the derivative…”; page 4: “… gradient of the Figure-of-Merit can be 

Claim 12. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 1 from which claim 12 depend obvious as outlined above. Fan_2018 makes obvious “further providing instructions that, when executed by the machine, will cause the machine to perform further operations, comprising:
computing the field response at an output of the physical device generating a simulated performance parameter based upon field response at the output of the physical device; and generating the performance loss error based upon the performance loss function that compares the simulated performance parameter to a target performance parameter” ( FIG 38;  FIG 2A “backward Eigenmode” FIG 2B blocks 228, 230, 232, 238; par 84 – 85: “… backward eigenmodels… gradient of FoM… serves as the incident field…”).

Claim 13. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 1 from which claim 13 depend obvious as outlined above. Fan_2018 makes obvious “wherein backpropagating the performance loss error comprises backpropagating a loss gradient” (FIG 2A “backward Eigenmode” FIG 2B blocks 228, 230, 232, 238; par 84 – 85: “… backward eigenmodels… gradient of FoM… serves as the incident field…”)

Claim 14. Fan_2018 and Lalau_keraly_2013 make the limitations of claims 1 from which claim 14 depend obvious as outlined above. Fan_2018 makes obvious “wherein executing the fabrication simulation of the physical device with the fabrication model comprises simulating one or more manufacturing processes” (par 82: “… leverages a simulation engine to produce a fabricated design…”; par 269: “… leverages the simulation engine to produce a fabricated)


2. Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan_2018 (US 2018/0045953) in view of Lalau-Keraly_2013 (Adjoint Shape Optimization Applied to Electromagnetic Design, 2013 Optical Society of America) in view of Hassan_2017 (Topology Optimisation of Wideband Coaxial-to-Waveguide Transitions,  Scientific Reports 2017).

Claim 10. Fan_2018 and Lalau_keraly_2013 make the limitations of claim 1 from which claim 10 depend obvious as outlined above.  Fan_2018 and Lalau_keraly_2013 do not teach “wherein the simulated environment comprises an array of voxels that each describe one or more structural parameters of the physical device in a corresponding location in a N dimensional space, and wherein executing the operational simulation with the design model comprises simulationg the field response propagating through the simulated environment in response to an excitation source and interacting with the voxels, wherein the field response is influenced by the structural parameters.”


Hassan_2017; however, makes obvious “wherein the simulated environment comprises an array of voxels that each describe one or more structural parameters of the physical device in a corresponding location in a N dimensional space, and wherein executing the operational simulation with the design model comprises simulationg the field response propagating through the simulated environment in response to an excitation source and interacting with the voxels, wherein the field response is influenced by the structural parameters” (page 1: “… voxel…”

Fan_2018 and Lalau_keraly_2013 and Hassan_2017 are analogous art because they are from the same field of endeavor called topology optimization. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Fan_2018 and Hassan_2017.
The rationale for doing so would have been that Fan_2018 teaches to perform FDTD simulation during a topology optimization and Hassan_2017 teaches to combine a FDTD with voxels (page 4 par 4) to get a image of the topology optimization (page 1 pare 3). Therefore it would have been obvious to combine Fan_2018 and Hassan_2017 for the benefit of visualizing the optimization to obtain the invention as specified in the claims.







Allowable Subject Matter
Claims 5, 8, 9, 19, 22, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127